Exhibit h.6.a EXHIBIT A to the Expense Limitation Agreement between ABERDEEN FUNDS and ABERDEEN ASSET MANAGEMENT INC. Effective as of February 7, 2008* Name of Fund/Class Expense Limitation for Fund/Class Aberdeen U.S. Equity Fund Class A 1.46% Class B 2.21% Class C 2.21% Class R 1.71% Institutional Service Class 1.21% Institutional Class 1.21% Aberdeen Select Worldwide Fund Class A 1.57% Class B 2.32% Class C 2.32% Class R 1.82% Institutional Service Class 1.32% Institutional Class 1.32% Aberdeen China Opportunities Fund Class A 1.87% Class B 2.62% Class C 2.62% Class R 2.12% Institutional Service Class 1.62% Institutional Class 1.62% Aberdeen Developing Markets Fund Class A 1.67% Class B 2.42% Class C 2.42% Class R 1.92% Institutional Service Class 1.42% Institutional Class 1.42% Aberdeen International Equity Fund Class A 1.49% Class B 2.24% Class C 2.24% Class R 1.74% Institutional Service Class 1.24% Institutional Class 1.24% Aberdeen Equity Long-Short Fund Class A 1.70% Class B 2.45% Class C 2.45% Class R 1.95% Institutional Service Class 1.45% Institutional Class 1.45% Aberdeen Global Financial Services Fund Class A 1.44% Class B 2.19% Class C 2.19% Class R 1.69% Institutional Service Class 1.19% Institutional Class 1.19% Aberdeen Health Sciences Fund Class A 1.51% Class B 2.26% Class C 2.26% Class R 1.76% Institutional Service Class 1.26% Institutional Class 1.26% Aberdeen Natural Resources Fund Class A 1.41% Class B 2.16% Class C 2.16% Class R 1.66% Institutional Service Class 1.16% Institutional Class 1.16% Aberdeen Technology and Communications Fund Class A 1.63% Class B 2.38% Class C 2.38% Class R 1.88% Institutional Service Class 1.38% Institutional Class 1.38% Aberdeen Global Utilities Fund Class A 1.38% Class B 2.13% Class C 2.13% Class R 1.63% Institutional Service Class 1.13% Institutional Class 1.13% Aberdeen Small Cap Fund Class A 1.29% Class B 2.04% Class C 2.04% Class R 1.54% Institutional Service Class 1.04% Institutional Class 1.04% Aberdeen Tax Free Income Fund Class A 0.93% Class B 1.68% Class C 1.68% Class D 0.68% Aberdeen Optimal Allocations Fund: Growth Class A 0.50% Class B 1.25% Class C 1.25% Class R 0.75% Institutional Service Class 0.25% Institutional Class 0.25% Aberdeen Optimal Allocations Fund: Moderate Growth Class A 0.50% Class B 1.25% Class C 1.25% Class R 0.75% Institutional Service Class 0.25% Institutional Class 0.25% Aberdeen Optimal Allocations Fund: Moderate Class A 0.50% Class B 1.25% Class C 1.25% Class R 0.75% Institutional Service Class 0.25% Institutional Class 0.25% Aberdeen Optimal Allocations Fund: Defensive Class A 0.50% Class B 1.25% Class C 1.25% Class R 0.75% Institutional Service Class 0.25% Institutional Class 0.25% Aberdeen Optimal Allocations Fund: Specialty Class A 0.50% Class B 1.25% Class C 1.25% Class R 0.75% Institutional Service Class 0.25% Institutional Class 0.25% Aberdeen Core Income Fund Class A 0.75% Class C 1.50% Class R 1.00% Institutional Service Class 0.50% Institutional Class 0.50% Aberdeen Core Plus Income Fund Class A 0.75% Class C 1.50% Class R 1.00% Institutional Service Class 0.50% Institutional Class 0.50% Aberdeen Asia Bond Institutional Fund Institutional Class % Aberdeen Global Fixed Income Fund Class A % Class C % Class R % Institutional Service Class % Institutional Class % Aberdeen Global Small Cap Fund Class A % Class C % Class R % Institutional Service Class % Institutional Class % Aberdeen International Equity Institutional Fund Institutional Class % Aberdeen Emerging Markets Institutional Fund Institutional Class 0.95% * Effective from the commencement of operations of the Funds until at least February 28, 2010, as most recently approved at the [ ] , 2009 Board Meeting. These expense limitations may be revised, after the expiration of the agreed upon term, if mutually agreed upon by the parties. They may also be revised to increase the limitations at anytime if mutually agreed upon by the parties.
